Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 06/28/2021, the Applicant elected Invention I (Group) drawn to a substrate encompassing claims 1-17 without traverse on 08/30/2021.  Non-elected Invention II (Group II) drawn to a method encompassing claims 18-20 is withdrawn.  Currently, claims 1-20 are pending with elected claims 1-17 being examined below.

Information Disclosure Statement
	Information disclosure statement (IDS) submitted on 05/15/2019 ("05-15-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-15-19 IDS is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  Please consider adding a comma after "The substrate of claim 1".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are components of "a processor" as it relates to "a substrate." Neither claim 16 nor 17 recites essential elements of a processor; rather, it merely recites that is comprises a substrate (with elements of substrates having been recited in a sub combination claim 1). 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 8-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2014/0034373 A1 to Yoshikawa et al. ("Yoshikawa") (cited in the 05-15-19 IDS).
	Fig. 2 of Yoshikawa is provided to support the rejections below:


    PNG
    media_image1.png
    567
    1069
    media_image1.png
    Greyscale


	Regarding independent claim 1, Yoshikawa teaches a substrate 210 (see Fig. 2 for example) for an integrated circuit package, the substrate 210 comprising:
	a dielectric 216 (para [0086] - " The third layer (L3) includes a third inductor pattern (212c), an interlayer insulation layer (217c), and via conductors (218c, 221c). The interlayer insulation layer (217c) includes a magnetic material layer (213c) and a resin layer 216."; para [0107] - "The resin layers (214, 215, 216) are formed of a resin material. Basically, the resin material may be an insulative resin material...");

	a planar magnetic structure 213c (para [0104] - "The volume content of the magnetic particles of the magnetic material layers (213a, 213b, 213c) is preferably set at 30 to 70 volume %."; para [0105] - "As the magnetic material of the magnetic particles, any soft magnetic material may be used. For example, the soft magnetic material may include iron...") comprising a magnetic laminate (para [0106] - "As a result, a sufficient amount of the magnetic particles can be contained in the magnetic material layers (213a, 213b, 213c)."; para [0122] - "Then, the magnetic paste (213x) is thermally cured so that the magnetic material layer (213a) is formed as illustrated in FIG. 9."; para [0123] - "As a result, the magnetic paste (213x) is easy to apply. In addition, the magnetic paste (213x) is applied in a single application.") embedded within the dielectric 216, wherein the magnetic laminate comprises an organic material (para [0110] - "In addition, epoxy resin is used as the resin of the magnetic material layer (213a, 213b, 213c) and the resin of the resin materials (214, 215, 216)."; see also para [0102]), and wherein the planar magnetic structure 213c is integrated within the at least one conductor plane 212c. 
	Regarding claim 2, Yoshikawa teaches the magnetic laminate that includes magnetic particles (para [0106] - "As a result, a sufficient amount of the magnetic particles can be contained in the magnetic material layers (213a, 213b, 213c)."; para [0104] - "The volume content of the magnetic particles of the magnetic material layers (213a, 213b, 213c) is preferably set at 30 to 70 volume %."; para [0105] - "As the magnetic material of the magnetic particles, any soft magnetic material may be used. For example, the soft magnetic material may include iron...") embedded in a polymer 
	Regarding claim 3, Yoshikawa teaches the magnetic particles that comprises iron, nickel and/or cobalt (para [0105] - "As the magnetic material of the magnetic particles, any soft magnetic material may be used. For example, the soft magnetic material may include iron, a soft magnetic iron alloy, nickel, a soft magnetic nickel alloy, cobalt, a soft magnetic cobalt alloy, a soft magnetic iron(Fe)-silicon(Si)-based alloy, a soft magnetic iron(Fe)-nitrogen(N)-based alloy, a soft magnetic iron(Fe)-carbon(C)-based alloy, a soft magnetic iron(Fe)-boron(B)-based alloy, a soft magnetic iron(Fe)-phosphorous(P)-based alloy, a soft magnetic iron(Fe)-aluminum(Al)-based alloy, a soft magnetic iron(Fe)-aluminum(Al)-silicon(Si)-based alloy and the like.").
	Regarding claim 4, Yoshikawa teaches a core L2 (para [0085] - "The second layer L2") having a first side (interface between L2 and L3) and a second side (interface between L1 and L2) opposite the first side, wherein the planar magnetic structure 213c that is integrated over the first side of the core L2 or the second side of the L2. 
	Regarding claim 5, Yoshikawa teaches the planar magnetic structure 213c that has an interface with one or more copper structures within the at least one conductor plane 212c (para [0118] - "...the conductive layer (212x) including the metal fil and the copper plating are formed."). 
	Regarding claim 6, Yoshikawa teaches the planar magnetic structure 213c that has a conformal interface with one or more copper structures within the at least one conductor plan 212c (see Fig. 2).
Regarding claim 8, Yoshikawa teaches the dielectric 216 that has an organic laminate 216 (para [0107] - "The resin layers (214, 215, 216) are formed of a resin material. Basically, the resin material may be an insulative resin material...Specifically, the resin material preferably includes, for example, epoxy resin..."), and wherein the planar magnetic structure 213c that has an interface with the organic laminate 216 (see Fig. 2). 
	Regarding claim 9, Yoshikawa teaches a substrate 210 (see Fig. 2 for example) for an integrated circuit package, the substrate 210 comprising:
	a dielectric 214 (para [0084] - " The first layer (L1) includes a first inductor pattern (212a), an interlayer insulation layer (217a), and via conductors (218a, 221a). The interlayer insulation layer (217a) includes a magnetic material layer (213a) and a resin layer 214."; para [0107] - "The resin layers (214, 215, 216) are formed of a resin material. Basically, the resin material may be an insulative resin material...");
	at least one conductor plane 212a within the dielectric 214;
	a planar magnetic structure 213a (para [0104] - "The volume content of the magnetic particles of the magnetic material layers (213a, 213b, 213c) is preferably set at 30 to 70 volume %."; para [0105] - "As the magnetic material of the magnetic particles, any soft magnetic material may be used. For example, the soft magnetic material may include iron...") comprising a magnetic laminate (para [0106] - "As a result, a sufficient amount of the magnetic particles can be contained in the magnetic material layers (213a, 213b, 213c)."; para [0122] - "Then, the magnetic paste (213x) is thermally cured so that the magnetic material layer (213a) is formed as illustrated in FIG. 9."; para [0123] - "As a result, the magnetic paste (213x) is easy to apply. In addition, the 
	wherein the conductor plane 212a is a first conductor plane, and wherein the plane magnetic structure 213a is interleaved between the first conductor plane 212a and a second conductor plane 212b. 
	Regarding claim 10, a limitation of "wherein the planar magnetic structure has a relative magnetic permeability ranging between 5 and 20" may not structurally distinguish the claimed substrate over that of Yoshikawa, because it can be construed as a property of the planar magnetic structure which can depend on external conditions like temperature, for example. Because Yoshikawa teaches the planar magnetic structure 213a is made of the same magnetic material as disclosed by the Applicant, the planar magnetic structure 213a is reasonably capable of having the property as recited in the limitation above. 
	Regarding claim 12, Yoshikawa teaches the substrate 210 that is a coreless substrate (There is no "core" substrate within the substrate 210"). 
	Regarding claim 13, Yoshikawa teaches the planar magnetic structure 213c that is a planar inductor core (The magnetic material layer 213c is planar and it can be relatively considered as a core. Also, the magnetic material layer 213c interfaces with the third inductor pattern 212c.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa.
	Regarding claim 11, Yoshikawa teaches the planar magnetic structure 213c that has a thickness with a range of 20 to 100 microns (para [0106]), which overlaps with the claimed range of at least 20 microns.
	"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the thickness with a range of 20 to 100 microns overlaps with the claimed range of at least 20 microns, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa and further in view of Pub. No. US 2018/0240729 A1 to Kim et al. ("Kim").
	Regarding independent claim 16, Yoshikawa teaches a wiring substrate as recited in claim 1, which is a sub-combination of a claimed system of claim 16.
	Yoshikawa teaches the substrate, comprising:
	a dielectric 216 (para [0086] - " The third layer (L3) includes a third inductor pattern (212c), an interlayer insulation layer (217c), and via conductors (218c, 221c). The interlayer insulation layer (217c) includes a magnetic material layer (213c) and a resin layer 216."; para [0107] - "The resin layers (214, 215, 216) are formed of a resin material. Basically, the resin material may be an insulative resin material...");
	at least one conductor plane 212c within the dielectric 216;
	a planar magnetic structure 213c (para [0104] - "The volume content of the magnetic particles of the magnetic material layers (213a, 213b, 213c) is preferably set at 30 to 70 volume %."; para [0105] - "As the magnetic material of the magnetic particles, any soft magnetic material may be used. For example, the soft magnetic material may include iron...") comprising a magnetic laminate (para [0106] - "As a result, a sufficient amount of the magnetic particles can be contained in the magnetic material layers (213a, 213b, 213c)."; para [0122] - "Then, the magnetic paste (213x) is thermally cured so that the magnetic material layer (213a) is formed as illustrated in FIG. 9."; para [0123] - "As a result, the magnetic paste (213x) is easy to apply. In addition, the 
	Yoshikawa does not disclose a system, comprising a memory, a processor coupled to the memory and a wireless transceiver to allow the processor to communicate wirelessly to an external device.
	However, Kim teaches a system 1100 (para [0160] - "Referring to FIG. 24, an electronic system according to an exemplary embodiment may include a controller 1100...a memory device 1130, and interface 1140, and a bus 1150...The bus 1150 may correspond to a path through which data are transmitted.") comprising a memory 1130, a processor 1110 (para [0161] - "The controller 1100 may include at least one of a microprocessor, a digital signal processor, a microcontroller or another logic device, which is configured to have a similar function to any one of them. According to an exemplary embodiment, the controller 1110 may include at least one of the semiconductor package structures according to the afore-described embodiments.") having a wiring substrate (semiconductor package structure having a wiring substrate in any one of the embodiments) coupled to the memory 1130 (via bus 1150) and a wireless transceiver 1140 (para [0162] - "For example, the interface 1140 may include...a wired/wireless transceiver, or the like.") to allow to processor 1110 to communicate wireless to an external device (para [0163] - "The electronic system 1100 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine or incorporate the substrate taught by Yoshikawa with the system taught by Kim, because "all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art." Here, incorporating the substrate of Yoshikawa into an electronic system taught by Kim would be performed by known method of assembly in the semiconductor art, and that in combination, each element taught respectively by Yoshikawa and Kim, would merely perform the same function as it does separately and would result in a predicable combination of an electronic system. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 7 and intervening claim 5 or (ii) claim 7 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 5.
Claim 14 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 14 and intervening claim 13 or (ii) claim 14 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 13.
Claim 15 is objected to, but would be allowable, because it depends from the allowable claim 14. 
Claim 17 is rejected, but would be allowable (i) its base claim 16 is amended to include all of the limitations of claim 17 or (ii) claim 17 is rewritten in independent form to include all of the limitations of its base claim 16; and the pending 35 U.S.C. 112(b) rejection of its base claim 16 is successfully traversed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2010/0295646 A1 to Harrison et al.
Pub. No. US 2010/0059258 A1 to Yang et al.

Patent No. US 9,781,834 B1 to Sturcken et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
09 September 2021